EXHIBIT 99.1 T 604.682.3701 Suite 900, 570 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 3P1 www.avino.com September 16, 2013 NYSE - MKT: ASM TSX-V: ASM FSE: GV6 SAN GONZALO UPDATE Avino Silver and Gold Mines Ltd. (“Avino” or “the Company”) today announced that it has now drifted along the San Gonzalo vein for over 200 metres to the northwest and 220 metres southeast of the main crosscut across from the ramp on level 5. The San Gonzalo Mine is located on the Avino property 80 km North East of Durango, Mexico. Avino has taken face samples over 75 metres to the NW and 86 metres to the Southeast along the vein. These samples are assayed in Avino’s own lab and provide a quick and inexpensive guide to vein width, grade and continuity. Before planning stopes between levels 4 and 5, Avino samples the back (roof) of the vein. These samples are sent for independent analysis at Inspectorate Labs in Reno, Nevada. The first sets of sample results from Inspectorate labs have been received as shown in the table below and can be viewed on the level 5 sampling map on Avino’s website: North West of Cross Cut Sampled Length Along Vein (m) Width (m) Gold (g/t) Silver (g/t) Pb % Zn % Vein Width (m) Mined Width (m) 64 Vein Width (m) Includes line 6 sample 169502 Includes line 7 sample 169506 Includes line 9 sample 169513 Includes line 10 sample 169517 Includes line 11 sample 169522 Includes line 11 sample 169524 Includes line 12 sample 169529 Includes line 13 sample 169533 Includes line 14 sample 169538 Includes line 15 sample 169542 Mined Width (m) 1 North West of Cross Cut Sampled Length Along Vein (m) Width (m) Gold (g/t) Silver (g/t) Pb % Zn % Vein Width (m) Mined Width (m) 88 Vein Width (m) Mined Width (m) Total Length 40.64 m South East of Cross Cut Sampled Length Along Vein (m) Width (m) Gold (g/t) Silver (g/t) Pb % Zn % Vein Width (m) Includes Line 1 sample 169448 Includes line 2 sample 169455 Includes line 4 sample 169552 Includes line 5 sample 169475 Includes line 5 sample 169478 Includes line 5 sample 169484 Includes line 5 sample 169485 Includes line 5 sample 169486 Includes line 5 sample 169554 Includes line 6 sample 169558 Includes line 6 sample 169559 Includes line 7 sample 169564 Includes line 9 sample 169571 Mined Width (m) Vein Width (m) Mined Width (m) Vein Width (m) 41 Mined Width (m) 31 Vein Width (m) Includes line 26 sample 169702 Includes line 27 sample 169710 Mined Width (m) 2 South East of Cross Cut (old shaft) Sampled Length Along Vein (m) Width (m) Gold (g/t) Silver (g/t) Pb % Zn % Vein Width (m) Includes line 29 sample 169726 Includes line 30 sample 169733 Includes line 31 sample 169736 Includes line 32 sample 169742 Includes line 33 sample 169746 Includes line 35 sample 169757 Includes line 36 sample 169764 Includes line 37 sample 169768 Includes line 38 sample 169773 Includes line 38 sample 169774 Includes line 40 sample 169784 Includes line 40 sample 169785 Mined Width (m) Vein Width (m) 71 Mined Width (m) 52 Vein Width (m) Mined Width (m) Total Length 83.15 m Sampling lengths along the vein are continuous as shown on the sample plan map available on Avino’s website. The San Gonzalo vein usually contains the highest gold and silver values but we drift wider along the vein and sample the country rock on both sides of the vein. The wall rocks usually contain metal values which decrease with distance from the SG vein. Thus we can plan mining over wider widths which provides more tonnage and wider stopes permitting easier operation using shrinkage methods yet still provides feed grade to our mill well above cut-off. Avino is very fortunate that at San Gonzalo we can mine wider than the actual vein without serious dilution of the grade. “We are very pleased to see that the vein retains the same width, high grades and continuity as we develop level 5. These sampling results are consistent with our expectations stemming from the July 2013 Technical Report on the Avino Property by Tetra Tech” – David Wolfin, President, CEO & Director, Avino Silver & Gold Mines Ltd. 3 Assay Methods Samples from level 5 underground channel sampling of the San Gonzalo vein are shipped to Inspectorate Labs for analysis for gold, silver, arsenic, bismuth, copper, molybdenum, lead, antimony, zinc, and mercury. Samples are crushed and ground in Durango with pulps assayed in Reno, Nevada using fire assay and AA finish for gold, four acid digestion and AA for most silver with fire assay and gravimetric finish for very high silver, and aqua regia digestion and ICP-MS for base metals. Inspectorate Labs in Nevada and British Columbia are ISO 9001:2008 certified, full service laboratories that are independent of Avino. Sample QA/QC procedures are as described in Section 11.5 of the July 2013 Technical Report on the Avino Property by Tetra Tech. Avino uses a series of standard reference materials (SRMs), blank reference materials (blanks) and duplicates as part of their QA/QC program during analysis of assays from level 5 sampling at San Gonzalo. Qualified Person(s) Avino's projects are under the supervision of Chris Sampson, P.Eng, BSc, ARSM Avino Consultant and Jasman Yee P.Eng, Avino director, who are both qualified persons within the context of National Instrument 43-101. Both have reviewed and approved the technical data in this news release TSX Venture Exchange - Tier One Listing In accordance with Policy 2.5, the Company has met the requirements for a Tier 1 company. Therefore, effective at market open, Friday, September 13, 2013, the Company's Tier classification changed from Tier 2 to: Classification Tier 1 - Mining Issuer About Avino Avino's mission is to create shareholder value through profitable organic growth at the Avino property. We are committed to managing all business activities in an environmentally responsible and cost-effective manner while contributing to the well-being of the community in which we operate. Management remains focused on the following key objectives: 1. Maintain profitable mining operations at San Gonzalo while decreasing operating costs and improving efficiency; 2. Increase mill throughput using the new circuit (“Circuit 2”) that went online in April 2013; 3. Develop the Avino mine for commercial production commencing in 2014; 4. Continue to review and develop plans to process the oxide tailings resource from previous milling operations (PEA issued in 2012); 5. Continue to explore regional targets on the property and consider acquisition opportunities. ON BEHALF OF THE BOARD “David Wolfin” David Wolfin President & CEO Avino Silver & Gold Mines Ltd. 4 Safe Harbor Statement - This news release contains "forward-looking information" and "forward-looking statements" (together, the "forward looking statements") within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, including our belief as to the extent and timing of various studies including the PEA, and exploration results, the potential tonnage, grades and content of deposits, timing and establishment and extent of resources estimates. These forward-looking statements are made as of the date of this news release and the dates of technical reports, as applicable. Readers are cautioned not to place undue reliance on forward-looking statements, as there can be no assurance that the future circumstances, outcomes or results anticipated in or implied by such forward-looking statements will occur or that plans, intentions or expectations upon which the forward-looking statements are based will occur. While we have based these forward-looking statements on our expectations about future events as at the date that such statements were prepared, the statements are not a guarantee that such future events will occur and are subject to risks, uncertainties, assumptions and other factors which could cause events or outcomes to differ materially from those expressed or implied by such forward-looking statements. Such factors and assumptions include, among others, the effects of general economic conditions, the price of gold, silver and copper, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations and misjudgments in the course of preparing forward-looking information. In addition, there are known and unknown risk factors which could cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by the forward-looking statements. Known risk factors include risks associated with project development; the need for additional financing; operational risks associated with mining and mineral processing; fluctuations in metal prices; title matters; uncertainties and risks related to carrying on business in foreign countries; environmental liability claims and insurance; reliance on key personnel; the potential for conflicts of interest among certain of our officers, directors or promoters of with certain other projects; the absence of dividends; currency fluctuations; competition; dilution; the volatility of the our common share price and volume; tax consequences to U.S. investors; and other risks and uncertainties. Although we have attempted to identify important factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. Accordingly, readers should not place undue reliance on forward-looking statements. We are under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary Note to United States Investors - The information contained herein and incorporated by reference herein has been prepared in accordance with the requirements of Canadian securities laws, which differ from the requirements of United States securities laws. In particular, the term "resource" does not equate to the term "reserve". The Securities Exchange Commission's (the "SEC") disclosure standards normally do not permit the inclusion of information concerning "measured mineral resources", "indicated mineral resources" or "inferred mineral resources" or other descriptions of the amount of mineralization in mineral deposits that do not constitute "reserves" by SEC standards, unless such information is required to be disclosed by the law of the Company's jurisdiction of incorporation or of a jurisdiction in which its securities are traded. U.S. investors should also understand that "inferred mineral resources" have a great amount of uncertainty as to their existence and great uncertainty as to their economic and legal feasibility. Disclosure of "contained ounces" is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute "reserves" by SEC standards as in place tonnage and grade without reference to unit measures. Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release. 5
